 

Exhibit 10.1

 

Execution Version

 

TELESAT CORPORATION

 



 

INVESTOR RIGHTS AGREEMENT

 

Dated as of November 23, 2020

 





 



TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       Section 1.1. Definitions 1      
Section 1.2. General Interpretive Principles 7       ARTICLE II MANAGEMENT 7    
  Section 2.1. Composition of the Board of Directors 7       Section 2.2.
Committees 9       Section 2.3. Reimbursement of Expenses 10       Section 2.4.
Nomination 10       Section 2.5. D&O Insurance; Part 15 of Articles 10      
Section 2.6. Subsidiaries 10       Section 2.7. Confidentiality 11      
ARTICLE III SHAREHOLDER MATTERS 12       Section 3.1. Approval Rights 12      
Section 3.2. Voting Agreement 13       ARTICLE IV ADDITIONAL AGREEMENTS OF THE
PARTIES 13       Section 4.1. Company Efforts 13       Section 4.2. Investor
Standstill Obligations 14       Section 4.3. Non-Solicitation 16      
Section 4.4. 80% Inversion 16       ARTICLE V REPRESENTATIONS AND WARRANTIES 17
      Section 5.1. Representations and Warranties of Investor 17      
Section 5.2. Representations and Warranties of the Company 18       ARTICLE VI
MISCELLANEOUS 18       Section 6.1. Effective Time 18       Section 6.2. Entire
Agreement 18       Section 6.3. Most Favored Nation 19       Section 6.4.
Assignment of Rights 19       Section 6.5. Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial 20       Section 6.6. Obligations; Remedies
21       Section 6.7. Amendment and Waiver 21       Section 6.8. Termination 22





i

 

 

Section 6.9. Non-Recourse 22       Section 6.10. Notices 23       Section 6.11.
Severability 24       Section 6.12. No Third-Party Beneficiaries 24      
Section 6.13. Recapitalizations; Exchanges, Etc. 24       Section 6.14.
Counterparts 25       Section 6.15. Headings 25

 

Exhibit A: Form of Director Indemnification Agreement  

 



ii

 

 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT is made as of November 23, 2020 (to become
effective only upon the Closing (as defined below) in accordance with
‎‎Section 6.1), by and between Telesat Corporation, a British Columbia company
(together with its successors and assigns, the “Company”), and MHR Fund
Management LLC, a Delaware limited liability company (“Investor”). Reference is
made to that certain Transaction Agreement and Plan of Merger, dated as of the
date hereof, by and among the Company, Public Sector Pension Investment Board, a
Canadian Crown corporation incorporated under the laws of Canada (“Polaris”),
Red Isle Private Investments Inc., a corporation incorporated under the laws of
Canada and a wholly-owned subsidiary of Investor (“Rover”), Telesat Partnership
LP, an Ontario limited partnership (“Canadian LP”), and certain other parties
thereto (as it may be amended, supplemented, restated or modified in accordance
with its terms and the terms of the separate agreement dated the date hereof
between Investor and the parties to the Integration Agreement from time to time
after the date of this Agreement, the “Integration Agreement”).

 

WHEREAS, on the terms and subject to the conditions set forth in the Integration
Agreement, the parties thereto have agreed to an “integration” transaction that
will result in (a) Class A Common Shares (as defined in the Articles) and
Class B Common Shares (as defined in the Articles) of the Company becoming
publicly traded, and (b) the issuance to Investor of Class B limited partnership
units of Canadian LP exchangeable into certain classes of Common Shares in
accordance with their terms (the “Exchangeable Units”);

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Integration Agreement, the parties hereto desire to enter into this
Agreement, to become effective only upon the Closing in accordance with
‎Section 6.1, to govern certain of their rights, duties and obligations with
respect to Investor’s ownership of Share Equivalents after consummation of such
transactions (the “Closing”); and

 

WHEREAS, concurrently with the parties entering into this Agreement, Polaris
(“Other Investor”) is entering into a separate Investor Rights Agreement with
the Company (the “Other IRA”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.           Definitions. As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“2024 Meeting” means the Company’s annual meeting of shareholders held in
calendar year 2024; provided, however, that, if the date of such 2024 annual
meeting is more than thirty (30) days prior to the one (1) year anniversary of
the annual meeting of shareholders held in calendar year 2023, “2024 Meeting”
shall instead mean the Company’s annual meeting of shareholders held in calendar
year 2025.

 



  1 

 

 

“5% Holder” means, with respect to a Person, that such Person, together with its
Affiliates, beneficially owns Share Equivalents representing five percent (5%)
or more of the Fully Diluted Common Shares.

 

“Affiliate” means “affiliate” as defined in Rule 405 promulgated under the
Securities Act; provided that, notwithstanding anything to the contrary, for
purposes of this Agreement, (a) no member of the Company Group is an “Affiliate”
of Investor, (b) Investor is not an “Affiliate” of any member of the Company
Group, and (c) other than for the purposes of ‎Section 2.2(b), no portfolio
company of (i) any investment vehicle or (ii) any holding company that, in each
case, is directly or indirectly managed or controlled by Investor or its
Affiliates is an “Affiliate” of Investor, unless and to the extent such
portfolio company is acting at the direction of Investor.

 

“Agreement” means this Investor Rights Agreement, as the same may be amended,
supplemented, restated or modified.

 

“Articles” means the Articles of the Company in effect as of the Closing, in the
form of Exhibit G to the Integration Agreement, as amended from time to time.

 

“Beneficial Ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act.

 

“Board” means the board of directors of the Company.

 

“Business Corporations Act” means the Business Corporations Act (British
Columbia) from time to time in force and includes amendments thereto and all
regulations made pursuant thereto.

 

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by law to be closed in New York, New York or Montreal,
Quebec.

 

“Canadian LP” has the meaning set forth in the Preamble.

 

“Chosen Courts” has the meaning set forth in ‎‎Section 6.5(b).

 

“Closing” has the meaning set forth in the Preamble.

 

“Closing Share Equivalents” means the number of Fully Diluted Common Shares as
of the close of business on the second Closing Date (as defined in the
Integration Agreement), which number shall be agreed upon in good faith and in
writing by the Company (acting at the direction of a majority of the Specially
Designated Directors then in office), the Investor and the Other Investor within
30 days following the Closing.

 



  2 

 

 

“Common Shares” means the Class A Common Shares (as defined in the Articles),
Class B Common Shares (as defined in the Articles) and Class C Common Shares (as
defined in the Articles) of the Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Group” means the Company and its Subsidiaries.

 

“Contractual Designee” has the meaning ascribed to such term in Article 10.1 of
the Articles.

 

“control” (including the term “controlled by”), as used with respect to any
Person, means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, as trustee or executor, by contract or otherwise to
control such Person within the meaning of such term as used in Rule 405 under
the Securities Act. “Controlled” and “controlling” have meanings correlative to
the foregoing.

 

“Controlled Affiliate” means, with respect to any Person, any Affiliate of such
first Person that is Controlled by such first Person from time to time;
provided, that each member of the Company Group shall be deemed not to be
Controlled Affiliates of Investor.

 

“CSA” means the securities commissions and similar regulatory authorities in all
of the provinces and territories in Canada.

 

“Designated Assignee” has the meaning set forth in ‎‎Section 6.4(b)(ii).

 

“Director Election Meeting” has the meaning set forth in ‎‎Section 2.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Exchangeable Units” has the meaning set forth in the Preamble.

 

“Fully Diluted Common Shares” means as of any date, without duplication, a
number of Common Shares equal to the sum of (a) the number of Common Shares
issued and outstanding as of such date, (b) the number of Common Shares for or
into which the issued and outstanding Exchangeable Units as of such date are
exchangeable or convertible, whether or not then convertible or exchangeable,
and (c) the number of Common Shares for or into which any right or security
(other than an unvested right or security) that is as of such date exercisable
for, convertible into or exchangeable for Common Shares is exercisable for,
convertible into or exchangeable for upon exercise, conversion or exchange, with
the number of such Common Shares for or into which any such right or security is
exercisable for, convertible into or exchangeable for upon such exercise,
conversion or exchange calculated in accordance with the treasury stock method,
as reasonably determined by the Company consistent with its past practice (or,
prior to such past practice being established, the past practice of Telesat
Canada).

 



  3 

 

 

“Governmental Authority” means any United States, Canada or foreign government,
any state or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any member of the CSA, the SEC, any U.S.
and/or Canadian securities exchanges on which any Share Equivalents are listed
or posted for trading, or any other authority, agency, department, board,
commission or instrumentality of Canada or the United States, any province of
Canada, State of the United States or any political subdivision thereof or any
foreign jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any United States, Canadian or foreign governmental or
non-governmental self-regulatory organization, agency or authority.

 

“Indemnification Agreements” has the meaning set forth in ‎‎Section 2.5.

 

“Independent Directors” means Henry Intven, Dick Fadden and a third individual
who will (i) qualify as a Specially Designated Director and (ii) be mutually
agreed by each of Polaris and Leo (including the Leo Special Committee).

 

“Integration Agreement” has the meaning set forth in the preamble.

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Director Designee” has the meaning set forth in ‎‎Section 2.1(b).

 

“Law” with respect to any Person, means (a) all provisions of all laws,
statutes, ordinances, rules, regulations, permits, certificates or orders of any
Governmental Authority applicable to such Person or any of its assets or
property or to which such Person or any of its assets or property is subject,
and (b) all judgments, injunctions, orders and decrees of any Governmental
Authority in proceedings or actions in which such Person is a party or by which
it or any of its assets or properties is or may be bound or subject.

 

“Necessary Action” means, with respect to:

 

(a)           Investor and any specified result,

 

(i)            all actions of the type customarily taken by equity holders
within its or its Controlled Affiliates control (to the extent such actions are
permitted by Law and would not cause a violation of the Articles, the
Partnership Agreement or this Agreement) necessary to as promptly as reasonably
practicable cause each such result, including (A) voting or providing a written
consent (if permitted) or proxy with respect to its Share Equivalents and
(B) attending meetings in person or by proxy for purposes of obtaining a quorum
and causing the adoption of resolutions of the shareholders or limited partners;
and

 



  4 

 

 

(ii)            not knowingly causing or encouraging any Person to agree to or
take any action which is reasonably likely to have the effect of impairing the
occurrence of the foregoing result; and

 

(b)          the Company and any specified result,

 

(i)            all actions within its and its Subsidiaries’ control (to the
extent such actions are permitted by Law and would not cause a violation of the
Articles, the Partnership Agreement or this Agreement) necessary to as promptly
as reasonably practicable cause such result, including (A) executing agreements,
consents, waivers and other instruments, (B) using reasonable best efforts to
effectuate amendments to the organizational documents of the Company, and
(C) making, or causing to be made, with Governmental Authorities, all filings,
registrations or similar actions that are required to achieve such result; and

 

(ii)            not knowingly causing or encouraging any Person to agree to or
take any action which is reasonably likely to have the effect of impairing the
occurrence of the foregoing result.

 

“Nominating Committee” means the nominating committee of the Board.

 

“Other Investor” has the meaning set forth in the Recitals.

 

“Other IRA” has the meaning set forth in the Recitals.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement, dated as of Closing, by and among the Company, Rover, each other
limited partner admitted to Canadian LP in accordance with the terms thereof
and, solely for purposes of Section 3.21 thereof, Polaris.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or any other entity or organization of
whatever nature, and shall include any successor (by merger or otherwise) of
such entity or organization.

 

“Purpose” has the meaning set forth in Section 2.7.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company, Investor, the Affiliates of
Investor signatories thereto, Other Investor and Rover.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 



  5 

 

 

“Share Denominator” means a number equal to the number of Closing Share
Equivalents, as appropriately adjusted for any stock dividend, stock split,
reverse stock split, combination, reclassification, exchange or other similar
recapitalization occurring after Closing.

 

“Share Equivalents” means (a) the Common Shares, (b) the Exchangeable Units and
(c) any right or security that is exercisable for, convertible into or
exchangeable for Common Shares.

 

“Share Ownership Percentage” means, with respect to Investor or a Designated
Assignee, the percentage obtained by dividing (x) the number of Fully Diluted
Common Shares represented by the Share Equivalents beneficially owned by
Investor and its Affiliates or the Designated Assignee and its Affiliates (as
the case may be), in the aggregate, as of the date of calculation, by (y) the
Share Denominator as of the date of calculation.

 

“Special Board Date” means the date that the number of (a) Investor Director
Designees permitted to be nominated by Investor pursuant to this Agreement plus
(b) Investor Director Designees (as defined in the Other IRA) permitted to be
nominated by Other Investor pursuant to Section 2.1(b) of the Other IRA
collectively constitutes, in the aggregate, less than 50% of the number of
directors of the Company (as such number is determined in accordance with the
Articles, without taking into account any vacancies on the Board).

 

“Special Nomination Termination Date” means the earlier of: (a) the date of the
2024 Meeting and (b) the Special Board Date.

 

“Specially Designated Directors” has the meaning ascribed to such term in the
Articles.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such Person (or another Subsidiary of such Person) holds shares, stock or
other ownership interests representing (a) more than fifty percent (50%) of the
voting power of all outstanding shares, stock or ownership interests of such
entity, (b) the right to receive more than fifty percent (50%) of the net assets
of such entity available for distribution to the holders of outstanding shares,
stock or ownership interests upon a liquidation or dissolution of such entity or
(c) a general or managing partnership interest in such entity.

 

“Transaction Agreements” means this Agreement together with the Indemnification
Agreements.

 

“Voting Share Equivalents” means any Share Equivalents that have the right to,
directly or indirectly, cast a vote at an annual or other meeting of
shareholders of the Company in favor of election of directors of the Company.

 



  6 

 

 

Section 1.2.           General Interpretive Principles. The name assigned to
this Agreement and the section captions used herein are for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect hereof. References to this Agreement shall include all Exhibits to this
Agreement. References to any statute or regulation refer to such statute or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and references to any section of any statute or regulation
include any successor to such section. References to any agreement defined or
referred to herein refer to such agreement as amended, modified, renewed,
replaced or supplemented from time to time, unless otherwise specifically
indicated. References to any Governmental Authority include any successor to
such Governmental Authority. Unless otherwise specified, the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole. For purposes of
this Agreement, the words, “include,” “includes” and “including,” when used
herein, shall be deemed in each case to be followed by the words “without
limitation.” The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement will be construed as if
drafted jointly by the parties and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement.

 

ARTICLE II

 

MANAGEMENT

 

Section 2.1.           Composition of the Board of Directors.

 

(a)          Concurrently with the effectiveness of this Agreement, the Company
shall take all Necessary Actions to cause the Board to initially be comprised of
ten (10) directors:

 

(i)           three of whom shall be the Investor Director Designees;

 

(ii)          three of whom shall be designated for nomination by Other Investor
pursuant to the terms of the Other IRA;

 

(iii)         one of whom shall be the Chief Executive Officer; and

 

(iv)         three of whom shall be individuals who are Specially Designated
Directors, who shall be the Independent Directors.

 

(b)          At each applicable annual or special meeting of shareholders at
which directors are to be elected (each, a “Director Election Meeting”), there
shall be included in the slate of nominees proposed for election by the Company
as directors three individuals designated by Investor (each, an “Investor
Director Designee”) and the Company shall support the Investor Director
Designees for election in a manner no less rigorous and favorable than the
manner in which the Company supports its other nominees; provided, that:

 



  7 

 

 

(i)           if Investor’s Share Ownership Percentage as of the date that is
one hundred twenty (120) days before the date of such Director Election Meeting
is less than twenty-five percent (25%), then the number of Investor Director
Designees to be nominated at such Director Election Meeting and, subject to
‎Section 2.1‎(b)‎(ii) and ‎‎Section 2.1(b)(iii), each Director Election Meeting
thereafter, shall be reduced to two (2) Investor Director Designees;

 

(ii)          if Investor’s Share Ownership Percentage as of the date that is
one hundred twenty (120) days before the date of such Director Election Meeting
is less than fifteen percent (15%), then the number of Investor Director
Designees to be nominated at such Director Election Meeting and, subject to
‎‎Section 2.1(b)(iii), each Director Election Meeting thereafter, shall be
reduced to one (1) Investor Director Designee; and

 

(iii)          if Investor’s Share Ownership Percentage as of the date that is
one hundred twenty (120) days before the date of such Director Election Meeting
is less than five percent (5%), then the Company shall not be obligated to
nominate any Investor Director Designee at such Director Election Meeting or any
subsequent Director Election Meetings.

 

For the avoidance of doubt, Share Equivalents validly distributed or otherwise
Transferred (as defined in the Registration Rights Agreement) by Investor and
its Affiliates pursuant to and in compliance with Article V of the Registration
Rights Agreement shall be deemed to be no longer beneficially owned by Investor
or its Affiliates for the purpose of determining Investor’s Beneficial Ownership
of Share Equivalents under ‎‎Section 2.1(b)(i), ‎‎Section 2.1(b)(ii) and
‎Section 2.1(b)(iii).

 

(c)         An Investor Director Designee shall hold office for the term for
which such Investor Director Designee is elected or appointed and thereafter
until his or her successor shall have been elected or appointed and qualified,
or until the earlier death, resignation or removal of such Investor Director
Designee. In the event that any Investor Director Designee offers to tender his
or her resignation, the Board shall use its discretion as to whether to accept
such resignation and, if the Board chooses to accept such resignation, such
Investor Director Designee shall resign; provided, that (i) if Investor provides
notice to the Company that it intends for such Investor Director Designee to
resign from the Board, then such resignation shall be effective immediately
without consent or acceptance of the Board; and (ii) if the number of Investor
Director Designees that Investor is entitled to designate to the Board is
reduced under the proviso to ‎Section 2.1(b), then the Investor Director
Designee who is not renominated by Investor shall not thereafter serve as a
member of the Board (unless such service is approved by the Nominating Committee
under Part 10.2(a)(iv) of the Articles) and the Nominating Committee shall have
the exclusive right to designate a nominee under Part 10.2(a)(iv) of the
Articles to serve as a replacement for such Investor Director Designee. Investor
shall have the exclusive right to designate the person to fill vacancies of any
directorship for which the Investor has the right to designate an Investor
Director Designee (serving in the same class as the predecessor) that remain
open by not designating a director initially or that are created by reason of
death, removal or resignation of such designees (other than as a result of the
application of the proviso to ‎‎Section 2.1‎(b)), so long as Investor’s Share
Ownership Percentage as of the date on which such vacancy is to be filled would
entitle Investor to make such designation pursuant to ‎‎Section 2.1‎(b) (as if
such date of designation were the date that is one hundred twenty (120) days
before the date of an applicable annual meeting of shareholders), and the
Company shall take all Necessary Action to install such designee to the Board in
the most expedient manner and as promptly as practicable.

 



  8 

 

 

(d)         The Company acknowledges that each of Jason A. Caloras and Mark
Rachesky, each an initial Investor Director Designee named in Section 9.8(a) of
the Integration Agreement is, as of the date hereof, an “independent director
who meets the independence requirements of the applicable U.S. and/or Canadian
securities exchanges on which any Share Equivalents are listed or posted for
trading and is “independent of the Company within the meaning of National
Instrument 52-110 -Audit Committees of the CSA.

 

(e)          The parties acknowledge that Investor is not a Canadian and agree
that Investor shall have no obligation to nominate Canadians.

 

Section 2.2.           Committees.

 

(a)          For so long as Investor has the right to designate at least one
(1) Investor Director Designee, subject in each case to applicable Laws and
stock exchange regulations, Investor shall have the right, but not the
obligation, to select an Investor Director Designee to be appointed to serve on:

 

(i)            the Nominating Committee;

 

(ii)           the Compensation Committee of the Board; and

 

(iii)          the Audit Committee of the Board; and

 

(iv)          except for any committee whose mandate is solely to consider any
contract or transaction between the Company and Investor or any of its
Affiliates, any other committees which may be formed in accordance with the
Articles

 

provided, that Investor shall have the right, but not the obligation, to have an
Investor Director Designee appointed as an observer to any committee of the
Board to which Investor is entitled to have an Investor Director Designee serve
on pursuant to this ‎Section 2.2(a) but has not appointed such representative or
is prohibited by applicable Laws or stock exchange regulations from having a
representative appointed.

 

(b)         For so long as Investor is a 5% Holder, except for the establishment
of any committee whose mandate is solely to consider any contract or transaction
between the Company and Investor or its Affiliates, the Board shall not
establish any committees of the Board other than the Nominating Committee, the
Compensation Committee and the Audit Committee (which shall have the powers and
duties typical of such committees to be set forth in a charter for each such
committee to be approved by the Board), including without limitation,
management, executive or similar committees, without the prior written consent
of Investor.

 



  9 

 

 

Section 2.3.           Reimbursement of Expenses. The Company Group shall
reimburse the Investor Director Designees for all reasonable and documented,
out-of-pocket expenses incurred in connection with their attendance at meetings
of the Board or the board of directors of any member of the Company Group, and
any committees thereof, including reasonable travel, lodging and meal expenses,
in accordance with the Company’s director reimbursement policies in effect from
time to time.

 

Section 2.4.           Nomination. With respect to any Investor Director
Designee, the Company shall take all Necessary Action to cause the Board and
Nominating Committee to, if applicable, (a) include such Investor Director
Designee in the slate of nominees proposed for election by the Company or
(b) appoint such Investor Director Designee to fill a vacancy on the Board
created by the departure of an Investor Director Designee (other than as a
result of the application of the proviso to ‎Section 2.1(b)); provided, that an
individual designated by Investor may be disqualified from being an Investor
Director Designee under the Articles for, and only for, Good Cause (as defined
in the Articles) by the applicable determining group as specified in the
Articles, in which event Investor shall have the opportunity to designate a
replacement Investor Director Designee until an individual so designated is not
so disqualified. The Company agrees to take all Necessary Action to include such
Investor Director Designee in the applicable management proxy statement. For
greater certainty, the Company acknowledges that each Investor Director Designee
designated for election to the Board by Investor pursuant to ‎‎Section 2.1 and
not disqualified in accordance with the proviso to this ‎Section 2.4 shall be
deemed to be a person nominated by or at the direction of the Board for purposes
of Article 21.1(a) of the Articles.

 

Section 2.5.           D&O Insurance; Part 15 of Articles. The Company shall
obtain customary director and officer indemnity insurance on commercially
reasonable terms which insurance shall cover each member of the Board and the
members of each board of directors of each of the Company’s Subsidiaries. The
Company shall enter into an indemnification agreement (collectively, the
“Indemnification Agreements”), substantially in the form attached as Exhibit A
hereto, with each of the Investor Director Designees. The Company agrees that it
shall not modify or amend Part 15 of the Articles in a manner that adversely
affects the rights or protections afforded to the Investor Director Designees or
the Investor thereunder without the prior written consent of the Investor.

 

Section 2.6.           Subsidiaries. The composition of the boards of directors
and committees of all Subsidiaries of the Company shall be as determined by the
Board; provided, that, subject to applicable Law (including any applicable
security limitations on the membership of any boards of directors or committees
of any Subsidiaries of the Company), Investor shall have the rights with respect
to any such Subsidiary as are applicable to the Company under this Agreement as
if Investor had entered into a separate agreement with such Subsidiary having
the terms set forth herein; provided, further, that if at any time Investor
exercises its rights under the proviso to this ‎Section 2.6 to designate
directors to the board of directors of a Subsidiary of the Company or a
committee thereof, the Company shall, subject to applicable Law (including any
applicable security limitation on the membership of any boards of directors or
committees of any Subsidiaries of the Company), cause the appointment of a
number of Specially Designated Directors and other directors (other than
Investor Director Designees) to the board of directors of such Subsidiary or
committee thereof such that the board of directors of such Subsidiary or
committee thereof reflects, to the maximum extent possible, the composition of
the Board and its committees required under Article 10.2 or Part 12 of the
Articles, as the case may be.

 



  10 

 

 

Section 2.7.           Confidentiality. Investor Director Designees may report
and disclose to Investor any and all information received or observed by him or
her in his or her capacity as an Investor Director Designee; provided, that such
information shall not be used for any purpose other than, to the extent
consistent with applicable Law, (1) to monitor, oversee and make decisions with
respect to Investor’s investment in the Company; (2) to comply with Investor’s
obligations under this Agreement; (3) to exercise any of Investor’s rights under
this Agreement; and (4) to collaborate with the Company (collectively, the
“Purpose”). The Company acknowledges that (x) Investor and its Affiliates have
participated and may in the future participate (directly or indirectly) in
investments in entities engaged in various businesses, including but not limited
to, businesses similar to those engaged in by the Company and its Subsidiaries
(and related businesses) (any such entity being a “Competitor”) that may have
been, are or will be competitive with the Company’s or its Subsidiaries’
business, and that access to Company information will inevitably enhance
Investors’ and its Affiliates’ directors, employees, agents or advisors who
receive such information’s knowledge and understanding of such businesses in a
way that cannot be separated from such persons’ other knowledge, (y) without
limiting Investor’s obligations not to disclose or use Company information
except as provided in this Section 2.7 (including, for the avoidance of doubt,
as provided in this clause (y) of this Section 2.7), this Section 2.7 will not
restrict Investor’s unaided use of such overall knowledge and understanding,
including for its own internal purposes, to evaluate or make investments in
entities whose businesses is related or similar to or competitive with the
business of the Company or related activities (provided that Investor shall not
disclose to any Competitor or any other Person any information disclosed to it
pursuant to this Section 2.7 except as expressly permitted by this Section 2.7)
and (z) the occurrence or existence of such investments or activities while in
possession of Company information shall not by itself be cause for any action or
allegation by the Company that the Investor has failed to observe any of its
obligations set forth in this Section 2.7. Investor shall, and shall cause any
Person to which it provides any such information in accordance with this
Section 2.7 to, keep confidential and not disclose to any Person any such
information reported and disclosed to it by an Investor Director Designee,
excluding any information (a) that was already known to Investor prior to
disclosure by the Investor Director Designee; (b) that has been published by the
Company (including, without limitation, any information contained in reports or
forms filed with the SEC) or is otherwise in the public knowledge or is
generally known or available to the public other than as a result of a
disclosure by the Investor or any of its Affiliates in breach of this Agreement,
any other confidentiality agreement between the Company and the Investor or any
of its Affiliates or any other contractual, legal or fiduciary obligation to the
Company; (c) that is obtained after the date of this Agreement on a
non-confidential basis from another source that is not subject to any
confidentiality agreement or other contractual, legal or fiduciary obligation to
the Company with respect to such information; or (d) is independently developed
by the Investor without reference to or use of such information disclosed to it
by its Investor Director Designee. Notwithstanding the foregoing, Investor and
its Affiliates may disclose information reported and disclosed to it by an
Investor Director Designee: (i) to Investor’s or its Affiliates’ directors,
employees, agents or advisors who have a need to know such information for the
Purpose; (ii) as may be required or requested under applicable Laws, subject to
use of reasonable best efforts to prevent or withhold, or minimize, disclosure
pursuant to such applicable Laws, and subject to providing the Company, to the
extent not prohibited under such applicable Laws and if reasonably practicable,
with prompt notice prior to the time of such disclosure in order to permit the
Company to seek an appropriate protective order or other appropriate remedy and
the Investor shall reasonably cooperate with the Company in connection with
seeking any such order or other appropriate remedy (provided that no notice
shall be required for disclosures made in connection with routine examinations
or inspections of Investor and its Affiliates by regulatory authorities not
specifically seeking such information so long as Investor or its applicable
Affiliate informs such regulatory authority of the confidential nature of such
information); (iii) to any Person authorized by the Company in writing to
receive such information; and (iv) to any Person to whom Investor or its
Affiliates wishes or has offered to sell all or part of Share Equivalents held
by Investor or its Affiliates; provided, that such Person has entered into with
the Company a confidentiality agreement in form and substance satisfactory to
the Company, acting reasonably, relating to information that may be disclosed to
such Person in the course of negotiations and containing employee non-solicit
and standstill provisions.

 



  11 

 

 

ARTICLE III

 

SHAREHOLDER MATTERS

 

Section 3.1.           Approval Rights.

 

(a)           For so long as Investor is a 5% Holder, without the prior written
consent of Investor, the Company shall not propose or consent to and shall cause
Canadian LP and the Company’s other Subsidiaries (as applicable) not to propose
or consent to:

 

(i)           any waivers, amendments or modifications to (i) Article 7.5,
PART 10, PART 11, PART 12, PART 15, PART 21, PART 23, PART 24, PART 25, PART 26,
PART 27, PART 28 or PART 29 of the Articles (or the definition of any defined
terms used therein with respect to such section) or (ii) Article 3, Article 4,
Article 5, Article 7, Article 10, Article 11, Article 13, Article 14 or Schedule
A of the Partnership Agreement (or the definition of any defined terms used
therein with respect to such section);

 

(ii)           any declaration or payment of dividends or other distributions
other than (i) pro rata dividends or other distributions on any class or series
of any equity capital stock of the Company, (ii) dividends or other
distributions paid or made by any Subsidiary of the Company to any other
wholly-owned Subsidiary of the Company and (iii) dividends or other
distributions pursuant to Section 5.3 of the Partnership Agreement;

 

(iii)          any purchase or redemption of any Common Shares or Exchangeable
Units other than, to the extent legally permitted: (i) pro rata purchases or
redemptions of Common Shares or Exchangeable Units, (ii) purchases or
redemptions of Common Shares or Exchangeable Units held by directors, officers,
employees and independent contractors (in their capacity as such) of the Company
Group (A) to the extent the Company or Canadian LP is obligated to purchase or
redeem such Common Shares or Exchangeable Units pursuant to the terms applicable
to such Common Shares or Exchangeable Units, (B) in connection with the
resignation, termination or other separation of any such director, officer,
employee or independent contractor or (C) as otherwise required or permitted
pursuant to any employment, grant, consulting or compensatory agreement or other
arrangement between the Company Group and any director, officer, employee or
independent contractor of the Company Group, (iii) automatic purchases or
redemptions as specified in the Articles, (iv) purchases of Exchangeable Units
deemed to occur upon exchange of the Exchangeable Units for Common Shares,
(v) purchases pursuant to a tender offer or issuer bid made available to all
holders of Common Shares and Exchangeable Units and to which all participants
will have any securities tendered or deposited ratably prorated in the event any
maximum purchase condition is exceeded or (vi) purchases on a stock exchange or
similar trading platform at the market price that were not pre-arranged with the
purchaser;

 

(iv)         implement any change to the Company’s or Canadian LP’s tax status
in the U.S. or Canada that is reasonably likely to adversely affect Investor
with respect to U.S. or Canadian tax matters;

 

(v)          any conversion of a member of the Company Group to a corporation or
other entity or effect any other change in the structure of a member of the
Company Group or effect any recapitalization thereof that is reasonably likely
to adversely affect Investor with respect to U.S. or Canadian tax matters; or

 

(vi)         any change to the number of directors constituting the Board.

 



  12 

 



 

Section 3.2.      Voting Agreement.

 

(a)            Unless the Company has failed to perform its obligations under
Section 2.1 of this Agreement, Investor hereby agrees to vote, and to cause its
Controlled Affiliates to vote, all Voting Share Equivalents beneficially owned
by it and its Controlled Affiliates over which it or such Controlled Affiliates
have voting control, at each annual or other meeting of the shareholders of the
Company, including through action by written consent in lieu of a meeting of the
shareholders of the Company (if permitted), at which directors of the Company
are to be elected, in favor of, and to take all other Necessary Action to cause
the election of each Contractual Designee who is included in the slate of
nominees proposed for election by the Board at an annual or special meeting of
shareholders at which directors of the Company are to be elected.

 

(b)            Unless such election is contested (i.e., there are more nominees
for election than director seats to be filled in such election, in which case no
voting obligation shall exist with respect to such nominees), Investor hereby
agrees to vote, and to cause its Controlled Affiliates to vote, all Voting Share
Equivalents beneficially owned by it and its Controlled Affiliates at each
annual or other meeting of the shareholders of the Company, including through
action by written consent in lieu of a meeting of the shareholders of the
Company (if permitted), at which directors of the Company are to be elected, in
favor of all other nominees who are included in the slate of nominees proposed
for election by the Board at an annual or special meeting of shareholders at
which directors of the Company are to be elected, in each case, in the same
proportion as votes are cast in favor of such individuals by all other holders
of Voting Share Equivalents (excluding, for purposes of such calculation, all
Voting Share Equivalents to be voted in respect of such matter pursuant to this
Agreement and the Other IRA) at such meeting.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS OF THE PARTIES

 

Section 4.1.      Company Efforts. For so long as Investor beneficially owns
Share Equivalents representing ten percent (10%) or more of the Fully Diluted
Common Shares, the Company will cooperate reasonably with Investor, at
Investor’s sole cost and expense, in connection with a transfer of Share
Equivalents to a third party in a privately negotiated transaction, including,
without limitation, by: (a) providing current and historical financial
information, financial projections and other financial information of the
Company and its Subsidiaries reasonably requested and (b) reasonably cooperating
with customary due diligence investigations performed by third party buyers and
the negotiation of investment agreements in connection with the proposed sale,
in each case, provided, that (i) such third party has entered into with the
Company a confidentiality agreement in form and substance satisfactory to the
Company, acting reasonably, relating to information that may be disclosed to
such Person in the course of negotiations and its due diligence investigation
and containing employee non-solicit and standstill provisions, (ii) the Company
shall not be required to provide (x) any information the disclosure of which
would violate applicable Law or adversely affect the attorney-client privilege
between the Company and its counsel or any similar privilege or (y) to a
competitor of the Company any information that the Company reasonably determines
is competitively sensitive information and (iii) the Company shall not be
required to so cooperate with Investor more than once in any twelve (12) month
period.

 



  13 

 

 

Section 4.2.      Investor Standstill Obligations.

 

(a)            Investor hereby agrees that, until the termination of this
Agreement in accordance with ‎‎Section 6.8, Investor shall not, and shall cause
its Affiliates not to, directly or indirectly:

 

(i)            call, request the calling of, or otherwise knowingly encourage or
knowingly facilitate the calling of, a special meeting of the shareholders of
the Company or the partners of Canadian LP, or provide to any third party a
proxy, consent or requisition to call any special meeting of the shareholders of
the Company or the partners of Canadian LP, for the purpose of either (x) the
election or removal of any directors of the Company or (y) amendments to the
Articles or the Partnership Agreement;

 

(ii)            initiate or submit any shareholder or partner proposal for
action by the shareholders of the Company or the partners of Canadian LP, or
knowingly encourage or knowingly facilitate any other Person to initiate or
submit any such shareholder or partner proposal, for the purpose of (x) the
election or removal of any directors of the Company or (y) amendments to the
Articles or the Partnership Agreement;

 

(iii)           (x) effect or seek, offer or propose (whether publicly or
otherwise) to effect, or announce any intention to effect or otherwise
participate in, any “solicitation” of “proxies” (as such terms are used in the
proxy rules of the SEC and in the Business Corporations Act) or consent to vote
any Voting Share Equivalents or other voting securities of the Company for the
purpose of the election or removal of any directors of the Company other than as
provided in this Agreement or the Articles, or (y) solicit, knowingly encourage
or knowingly facilitate any other Person in connection with such solicitation
for the foregoing purpose, including through the making of any public statement
in support of any third party proxy solicitation; provided, that the provisions
of this clause (iii) will not be deemed to restrict or limit the manner in which
Investor or its Affiliates vote any shares or partnership interests, directly or
by proxy;

 

(iv)           form, join or in any way participate in a “group” (as defined
under the Exchange Act and the rules and regulations thereunder), or act
“jointly or in concert” (as that term is defined in Part 91(1) of the Securities
Act (Ontario)), with any other shareholder of the Company or partner of Canadian
LP with respect to the Company, Canadian LP or the Voting Share Equivalents or
other voting securities of the Company or the Partnership (other than to the
extent that Investor and its Affiliates constitute a “group” or are acting
“jointly or in concert” as of the date hereof), in each case for the purpose of
the election or removal of any directors of the Company other than as provided
in this Agreement;

 



  14 

 

 

(v)           grant any proxy or enter into or agree to be bound by any voting
trust, voting agreement or voting arrangement of any kind with respect to its
Voting Share Equivalents if and to the extent the terms thereof would
(x) require such Voting Share Equivalents to be voted other than as required by
‎‎Section 3.2 of this Agreement or (y) otherwise conflict with the provisions of
‎Section 3.2 of this Agreement;

 

(vi)          otherwise act, alone or in concert with others, to seek
representation on, nominate any candidate to, or remove any director from, the
Board (in each case other than with respect to an Investor Director Designee as
expressly contemplated in Article II of this Agreement), provided, that nothing
in this clause (vi) shall restrict Investor or any of its Affiliates from
recommending a candidate to the Nominating Committee so long as such
recommendation would not be reasonably expected to require an announcement or
disclosure of the type set forth in clause (x) or (y) of ‎Section 4.2(a)(ix);

 

(vii)         seek to, alone or in concert with others, (x) in a written
proposal or formal request or similar writing or (y) by taking any action that
would be reasonably expected to require an announcement or disclosure of the
type set forth in clause (x) or (y) of ‎Section 4.2(a)(ix), (1) amend any of
Article 7.5, Part 10, Part 11, Part 12 or Part 14 of the Articles or (2) change
the number of directors on the Board (except in connection with any increase in
the size of the Board to eleven (11) persons to accommodate an additional CByC
Director (as defined in the Articles) if (A) the Chief Executive Officer is not
Canadian, (B) the Chief Executive Officer is on the Board and, as a result, a
majority of the Board is not CbyC Directors and (C) a majority of the Board
continues to be required to be CbyC Directors pursuant to Part 10.3 of the
Articles; provided, that any director who will fill such new Board seat shall be
designated by the Nominating Committee in accordance with Article 10.2(a)(iv) of
the Articles);

 

(viii)        (x) request that the Company or the Board (or any committee
thereof), directly or indirectly amend or waive or otherwise consent to any
action inconsistent with any provision of this ‎Section 4.2 or (y) take any
action challenging the validity or enforceability of this ‎Section 4.2;

 

(ix)           publicly disclose any intention, plan or arrangement inconsistent
with any of the foregoing, or take any action that would be reasonably expected
to require (x) the Company or the Board to make a public announcement regarding
any of the foregoing activities or (y) any public disclosure by the Investor or
any other Person relating thereto; or

 

(x)            agree to take any of the actions contemplated by the foregoing
clauses (i) through (viii).

 



  15 

 

 

(b)            Notwithstanding anything to the contrary in
‎Section 4.2(a) above:

 

(i)            no action or activity expressly required or otherwise
contemplated to be taken by Investor, any of Investor’s Affiliates or any
Investor Director Designee under this Agreement or the Integration Agreement or
any exhibit thereto shall be or be deemed to be restricted by or subject to the
prohibitions set forth in ‎‎Section 4.2(a); and

 

(ii)            no Investor Director Designees nor any other director of the
Company shall be or be deemed to be restricted from communicating with,
participating in, or otherwise seeking to affect the outcome of, discussions and
votes of the Board (or any committee thereof) with respect to any matters coming
before it, or otherwise deemed to be subject to ‎‎Section 4.2(a) with respect to
such person’s activities in his or her capacity as a director.

 

(c)            For the avoidance of doubt, nothing in ‎Section 4.2(a) shall
restrict or limit any discussions or negotiations between Investor and its
Affiliates, on the one hand, and the Other Investor and its Affiliates, on the
other hand, provided, that such discussions or negotiations would not reasonably
be expected to require an announcement or disclosure of the type set forth in
clause (x) or (y) of ‎Section 4.2(a)(ix).

 

Section 4.3.      Non-Solicitation. Investor agrees that during the term of this
Agreement and for the one (1) year period following the termination of this
Agreement in accordance with its terms, it shall not, and its shall cause its
Affiliates not to, hire, solicit for employment or employ any officers or other
members of senior management of the Company Group; provided, however, that
Investor and its Affiliates shall not be prohibited from (a) soliciting for
employment any such person pursuant to a general solicitation or advertisement
that is not specifically directed to the Company Group’s employees or
(b) hiring, soliciting for employment or employing any such person who has been
terminated by the Company Group or, other than as a result of a breach of such
Investor’s obligations under this ‎Section 4.3, who has resigned from the
Company Group, in each case, at least six (6) months prior to such hiring,
solicitation for employment or employment.

 

Section 4.4.      80% Inversion. If Other Investor has not exchanged at least
fifty percent (50%) of its Exchangeable Units for Common Shares or has not
exchanged its Exchangeable Units pari passu with Investor (taking into account
all prior exchanges of Exchangeable Units and the exchange of Exchangeable Units
to which this Section 4.4 would apply), then Investor will not exchange more
than ninety percent (90%) of its Exchangeable Units for Common Shares unless it
receives an opinion of counsel (reasonably satisfactory in form and substance to
the Company) that such exchange should not result in the satisfaction of the 80%
threshold under Section 7874 of the Code and the treatment of the Company as a
domestic corporation for U.S. federal income tax purposes.

 



  16 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1.      Representations and Warranties of Investor. Investor hereby
represents and warrants to the Company that as of the date hereof and as of the
date of the Closing:

 

(a)            Investor has the necessary power and authority to enter into this
Agreement and to carry out its obligations hereunder. Investor is duly organized
and validly existing under the laws of its jurisdiction of organization, and the
execution of this Agreement, and the consummation of Investor’s obligations
hereunder, have been authorized by all necessary limited liability company
action, and no other act or proceeding, limited liability company or otherwise,
on its part is necessary to authorize the execution of this Agreement or the
consummation of any of the transactions contemplated hereby.

 

(b)            This Agreement has been duly authorized, executed and delivered
by Investor, and, assuming the due execution and delivery of this Agreement by
the other party hereto, this Agreement constitutes a valid and binding
obligation of Investor, enforceable against Investor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar Laws of
general applicability relating to or affecting the rights of creditors generally
and subject to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).

 

(c)            The execution, delivery and performance by Investor of this
Agreement and the agreements contemplated hereby and the consummation by
Investor of its obligations hereunder do not and will not, with or without the
giving of notice or the passage of time or both: (i) violate the provisions of
any Law applicable to Investor or its properties or assets, (ii) conflict with
or result in any breach of any terms or conditions of, or constitute a default
under, any contract, agreement or instrument to which Investor is a party or by
which Investor or its properties or assets are bound or (iii) conflict with or
result in a breach under any constitutive document of Investor.

 

(d)            Other than any consents that have already been obtained or will
be obtained in connection with consummation of the transactions contemplated by
the Integration Agreement, no consent, waiver, approval, authorization,
exemption, registration, license or declaration is required to be made or
obtained by Investor in connection with (i) the execution, delivery or
performance of this Agreement or (ii) the consummation by Investor of its
obligations hereunder.

 



  17 

 

 

Section 5.2.      Representations and Warranties of the Company. The Company
hereby represents and warrants to Investor that as of the date hereof and as of
the date of the Closing:

 

(a)            The Company has the necessary power and authority to enter into
this Agreement and to carry out its obligations hereunder. The Company is duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation, and the execution of this Agreement, and the consummation of the
Company’s obligations hereunder, have been authorized by all necessary corporate
action, and no other act or proceeding, corporate or otherwise, on its part is
necessary to authorize the execution of this Agreement or the consummation of
any of the transactions contemplated hereby.

 

(b)            This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming the due execution and delivery of this Agreement
by the other party hereto, this Agreement constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar Laws of
general applicability relating to or affecting the rights of creditors generally
and subject to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).

 

(c)            The execution, delivery and performance by the Company of this
Agreement and the agreements contemplated hereby and the consummation by the
Company of its obligations hereunder do not and will not, with or without the
giving of notice or the passage of time or both: (i) violate the provisions of
any Law applicable to the Company or its properties or assets, (ii) conflict
with, result in any breach of any terms or conditions of, or constitute a
default under, any contract, agreement or instrument to which the Company is a
party or by which the Company or its properties or assets are bound or
(iii) conflict with, or result in a breach under, any constitutive document of
the Company.

 

(d)            Other than any consents that have already been obtained or will
be obtained in connection with consummation of the transactions contemplated by
the Integration Agreement, no consent, waiver, approval, authorization,
exemption, registration, license or declaration is required to be made or
obtained by the Company in connection with (i) the execution, delivery or
performance of this Agreement or (ii) the consummation by the Company of its
obligations hereunder.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.      Effective Time. The effectiveness of this Agreement is
conditioned on Closing. In the event that the Integration Agreement terminates
prior to the Closing, this Agreement shall be void ab initio.

 

Section 6.2.      Entire Agreement. The Transaction Agreements and all of the
other Exhibits, Annexes and Schedules hereto and thereto constitute the entire
understanding and agreement between the parties as to the matters covered herein
and therein and supersede and replace any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect thereto between the parties as to the matters covered herein and
therein. In the event of any inconsistency between this Agreement and any
document executed or delivered to effect the purposes of this Agreement, this
Agreement shall govern as among the parties hereto. In the event of any
inconsistency between the Transaction Agreements and the policies of the Company
(including the policies of the Board), the Transaction Agreements shall govern.

 



  18 

 

 

Section 6.3.      Most Favored Nation. On the date hereof, the Company is
entering into the Other IRA with Other Investor. The Company agrees that it will
not amend, modify or supplement the Other IRA to provide Other Investor with
terms that are more favorable in respect of their position as a holder of Share
Equivalents than those terms provided to Investor pursuant to this Agreement
without the express prior consent of Investor.

 

Section 6.4.      Assignment of Rights.

 

(a)            Except as set forth in ‎Section 6.4(b), neither the rights nor
the obligations of Investor hereunder shall be assigned in whole or in part
without the prior written consent of the Company and, if occurring prior to the
Special Board Date, approved by a majority of the Specially Designated Directors
then in office and any such purported assignment in violation of this
‎Section 6.4(a) shall be null and void and of no effect.

 

(b)            The rights and obligations of Investor hereunder are assignable:

 

(i)            in whole or in part to an Affiliate of Investor (provided that
any such assignment shall not relieve Investor of any obligations hereunder); or

 

(ii)           with respect to Investor’s right to appoint one (1) and only one
(1) Investor Director Designee to the Board pursuant to ‎Section 2.1(b) and the
corresponding rights under Section 2.1(c) and Section 2.4 (and no other rights
whatsoever), to any Person in connection with the transfer of Share Equivalents
held by Investor to such Person (a “Designated Assignee”); provided, that
(A) such right to appoint one (1) Investor Director Designee to the Board may
only be assigned to one (1) Designated Assignee, (B) such assignment pursuant to
this ‎Section 6.4(b)(ii) shall only be permitted if such Designated Assignee
acquires from Investor or any Affiliate thereof a number of (x) Share
Equivalents representing a Share Ownership Percentage of not less than nine and
nine-tenths percent (9.9%) and (y) Share Equivalents representing not less than
five percent (5%) of the number of Fully Diluted Common Shares outstanding as of
the date of such assignment, (c) such assigned right shall automatically
terminate and be of no further force or effect at such time as Designated
Assignee is no longer a 5% Holder and (D) the obligations of Investor in this
Agreement, including without limitation, those set forth in Sections 3.2 and
4.2, are specific to Investor and are not required to be assumed by any
Designated Assignee in connection with the transfer of Share Equivalents. For
the avoidance of doubt, the right to assign set forth in this
‎Section 6.4(b)(ii) may only be utilized one (1) time and such assigned right
shall not be subject to further assignment by the Permitted Assignee.

 



  19 

 

 

(c)            The Company acknowledges and agrees that: (i) the rights and
powers of any Designated Assignee shall include the rights and powers of a
“Designated Assignee” as defined in the Articles, and (ii) a Designated Assignee
shall be entitled to exercise its right to nominate an Investor Director
Designee, notwithstanding the termination of this Agreement or the reduction in
the number of directors Investor can designate pursuant to ‎Section 2.1(b), so
long as such Designated Assignee is a 5% Holder.

 

(d)            The rights and obligations of the Company hereunder shall not be
assigned without the prior written consent of Investor, and any such purported
assignment in violation of this ‎Section 6.4(d) shall be null and void and of no
effect.

 

Section 6.5.      Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)            This Agreement, and all claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by, and
enforced in accordance with, the laws of the Province of British Columbia and
the federal laws of Canada applicable therein (the “Jurisdiction”) without
giving effect to any laws, rules or provisions of the Jurisdiction that would
cause the application of the laws, rules or provisions of any jurisdiction other
than the Jurisdiction.

 

(b)            Each party agrees that it will bring any action or proceeding in
respect of any claim arising out of this Agreement or the transactions
contemplated hereby exclusively in the courts of the Province of British
Columbia (the “Chosen Courts”), and, solely in connection with claims arising
under this Agreement or the transactions that are the subject of this Agreement,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party and (iv) agrees
that service of process upon such party in any such action or proceeding will be
effective if notice is given in accordance with ‎Section 6.10.

 

(c)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS ‎‎Section 6.5(c).

 



  20 

 

 

Section 6.6.      Obligations; Remedies. The Company and Investor shall be
entitled to enforce their rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement (including
reasonable and documented, out-of-pocket costs of enforcement) and to exercise
all other rights existing in their favor. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties shall be entitled to specific performance of the terms
of this Agreement without the necessity of proving the inadequacy of monetary
damages as a remedy, including an injunction or injunctions to prevent breaches
of this Agreement or to enforce specifically the performance of the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. Each of the parties hereby further waives (a) any defense in
any action for specific performance that a remedy at law would be adequate and
(b) any requirement under any Law to post security or a bond as a prerequisite
to obtaining equitable relief. All remedies, either under this Agreement or by
Law or otherwise afforded to any party, shall be cumulative and not alternative.

 

Section 6.7.      Amendment and Waiver.

 

(a)            The terms and provisions of this Agreement may be:

 

(i)            modified or amended at any time and from time to time only in a
writing signed by each of the Company (which, prior to the Special Board Date,
must be approved by a majority of the Specially Designated Directors then in
office), Investor and, prior to the termination of the Other IRA, the Other
Investor; or

 

(ii)            waived in a writing signed by the party to be bound by such
waiver; provided, that any waiver binding the Company must, prior to the Special
Board Date, be approved by a majority of the Specially Designated Directors then
in office and, prior to the termination of the Other IRA, be approved in writing
by Other Investor.

 



  21 

 

 

(b)            Any amendment or modification effected in accordance with the
foregoing shall be effective and binding on the Company and Investor and any
waiver effected in accordance with the foregoing shall be effective and binding
on the party granting such waiver.

 

(c)            Any failure by any party at any time to enforce any of the
provisions of this Agreement shall not be construed a waiver of such provision
or any other provisions hereof.

 

(d)            Neither the Investor nor the Company shall have any obligation to
provide any consent under, or agree to any modification or amendment of, this
Agreement. All decisions of the Investor or the Company regarding any such
consent, modification or agreement shall be made in the sole and absolute
discretion of the Investor or the Company, as the case may be.

 

(e)            Binding Effect. Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

 

Section 6.8.      Termination. This Agreement shall terminate (x) automatically
(without any action by any party hereto) when Investor no longer has the right
to designate at least one Investor Director Designee, it being understood that
the continuing right of the Investor’s Designated Assignee to designate a
director shall be excluded for such purpose, or (y) upon the earlier written
notice by the Investor to the Company that it elects to irrevocably terminate
this Agreement. In the event of any termination of this Agreement as provided in
this ‎Section 6.8, this Agreement shall forthwith become of no further force or
effect (except for Section 2.7, Section 4.3 and ‎ARTICLE VI, which shall survive
for a period of one (1) year following such termination) and there shall be no
liability on the part of any parties hereto or their respective Affiliates.
Notwithstanding the foregoing, no party hereto shall be relieved from liability
for any breach of this Agreement prior to the date of its termination.

 

Section 6.9.      Non-Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Agreement, the
Company and Investor covenant, agree and acknowledge that no Person (other than
the parties hereto and their respective successors and permitted assigns) has
any obligations hereunder, and that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any current or future director, officer, employee, shareholder,
member or partner of Investor or the Company or of any Affiliate thereof,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of the former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, Affiliates, members, partners, managers or shareholders of
Investor or any Affiliate thereof or the Company or any Affiliate thereof (or
their respective successors or permitted assigns) or any former, current or
future equity holders, controlling persons, directors, officers, employees,
agents, Affiliates, members, partners, managers or shareholders of any of the
foregoing, as such, for any obligation of Investor or the Company (or their
respective successors or permitted assigns) under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 



  22 

 

 

Section 6.10.      Notices.

 

(a)            All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered, if sent to the
recipient by electronic mail during normal business hours of the recipient, and
otherwise on the next Business Day; provided, that if sent by electronic mail,
the notice, demand or other communication shall be confirmed by the same being
sent by either (i) reputable express courier service (charges prepaid) or
(ii) certified or registered mail, postage prepaid. NOTWITHSTANDING ANY
PROVISION OF THE ARTICLES OR THE PARTNERSHIP AGREEMENT, ANY NOTICE TO INVESTOR
OR ITS AFFILIATES IN ITS CAPACITY AS A STOCKHOLDER OF THE COMPANY OR A PARTNER
OF THE PARTNERSHIP WILL BE EFFECTIVE ONLY IF DELIVERED IN WRITING AND EFFECTIVE
IN ACCORDANCE WITH THE PROVISIONS OF THIS ‎Section 6.10.

 

(b)            Notices, demands and other communications, in each case to the
respective parties, shall be sent to the applicable address set forth below:

 

if to the Company, to:

 

Telesat Canada

160 Elgin Street, Suite 2100

Ottawa, Ontario, Canada K2P 2P7

Attn: Chris DiFrancesco

Email: CDiFrancesco@telesat.com

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn: John L. Robinson

Email: JLRobinson@wlrk.com

 



  23 

 

 

if to Investor, to:

 

c/o MHR Fund Management LLC
1345 Avenue of the Americas

 

42nd Floor

New York, New York 10105
Attention: Janet Yeung and Keith Schaitkin
Email: JYeung@mhrfund.com; Kschaitkin@mhrfund.com

 

(c)            The Company shall, within two (2) Business Days of receipt
thereof, provide to Other Investor a copy of all notices given or received under
the Other IRA and the Partnership Agreement.

 

Section 6.11.      Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 

Section 6.12.      No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their successors
and permitted assigns (provided this Agreement shall not be binding upon, but
Section 6.4(b)(ii) and Section 6.4(c) (and the rights granted to a Designated
Assignee thereunder) will inure to the benefit of, a Designated Assignee as
provided in this Agreement), and nothing herein, express or implied, is intended
to or shall confer upon any other Person or entity, any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, except as provided in ‎‎Section 2.5, ‎‎Section 6.9 and this
‎Section 6.12.

 

Section 6.13.      Recapitalizations; Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to Share
Equivalents, to any and all shares of capital stock of the Company or
partnership interests in Canadian LP or any successor or assign of the Company
or Canadian LP (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Share Equivalents, by reason of a stock dividend, stock split, share
consolidation, stock issuance, reverse stock split, combination,
recapitalization, reclassification, arrangement, amalgamation, merger,
consolidation or otherwise.

 



  24 

 

 

Section 6.14.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this ‎‎Section 6.14.

 

Section 6.15.      Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

[Signature Page Follows]

 



  25 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

  TELESAT CORPORATION           By: /s/ Christopher S. DiFrancesco     Name:
Christopher S. DiFrancesco     Title: Vice President, General Counsel and
Secretary

 

  MHR FUND MANAGEMENT LLC           By: /s/ Janet Yeung     Name: Janet Yeung  
  Title: Authorized Signatory

 





 